NUMBER 13-20-00438-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JUSTIN RAY GARZA,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                        MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Perkes
              Memorandum Opinion by Justice Longoria

      Upon review of the documents before the Court, it appears there is no final

appealable order. Furthermore, according to the record, the trial court has certified “the

defendant has no right of appeal” in this matter. See TEX. R. APP. P. 25.2(a)(2).
       On October 26, 2020, this Court notified appellant of this defect and provided thirty

days to correct. Appellant responded that he was not attempting to appeal his conviction

but rather filed the notice in anticipation of a denial to his motion for nunc pro tunc.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Furthermore, the record

does not reflect any other final and appealable order, and appellant has failed to cure

such defect. Accordingly, this appeal is DISMISSED.

                                                  NORA L. LONGORIA
                                                  Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of November, 2020.




                                              2